DETAILED ACTION
This is a first office action in response to application no. 17/195,461 filed on March 8, 2021 in which claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-21 of U.S. Patent no. 10,469,867 to Kopietz. 

Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 of the instant application and claims 1 and 11 of Patent no. 10,469,867 are drawn to the same invention. 
A close look at the instant application will show that representative claim 1 of the present application, calls for transmitting one or more motion vectors and one or more invalidators to a client, wherein the motion vectors and invalidators are cached at the client, and wherein the invalidators are associated with the one or more motion vectors; matching a user input to the one or more cached invalidators; and transmitting an instruction to a client to apply one or more cached motion vectors that are not associated with the matched invalidators.


The difference between the instant examined claim and the conflicting patented claim is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Dependent claims 2-10 and 12-20 of the instant application are rejected by dependency to independent claims 1 and 11.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Savage et al. (US Patent no. 9,875,552) in view of Kikuchi (US Patent Application Publication no. 2010/0248826).

Regarding claims 1 and 11, Savage discloses in Fig. 1 a system and computer-implemented method for caching motion vectors (See Savage’s  Abstract and Fig. 1, memory 112) comprising:  transmitting one or more motion vectors to a client (See Savage col. 4, lines 1-14 and col. 5, lines 22-40), wherein the motion vectors are cached at the client  (See Savage col. 5, lines 51-67 and col. 6, lines 1-11 “note that input image 160 designated for scrutiny can be considered as the invalidator”),  associating with one or more motion vector (See Savage col. 4, lines 34-48 and col. 6, lines 19-27), and transmitting an instruction to the client to apply one or more cached motion vectors  (See col. 7, lines 1-7, col. 12, lines 4-29).
	It is noted that while the input image 160 of Savage can be considered as the invalidator, however, Savage is silent about matching the user input to one or more cached the invalidators as specified in the claims.
	However, Kikuchi teaches a system and computer implemented method wherein the user input are matched one or more cached invalidators (See Kikuchi [0036], [0049]-[0050]).


As per claims 2 and 12, the combination of Savage and Kikuchi further teaches wherein the motion vectors are pre-generated (See Savage col. 2, lines 5-14).

As per claims 3-4 and 13-14, the combination of Savage and Kikuchi further teaches transmitting an instruction to delete the one or more motion vectors from the client cache if the motion vectors are determined to expire after a predetermine time or after being applied once (See Kikuchi [0040], [0047] time elapse of [0047]).

As per claims 5 and 15, the combination of Savage and Kikuchi further teaches wherein the matched invalidator triggers and invalidation update to the client cache (See Savage col. 12, lines 9-29).

As per claim 6, 9-10, 16 and 19-20, the combination of Savage and Kikuchi further teaches wherein the cached motion vectors and invalidators are cached at the look up table (See Savage col. 5, lines 47-67).

As per claims 7-8 and 17-18, the combination of Savage and Kikuchi further teaches wherein the cached motion vectors are applied to perform input-drive context sensitive animation, and the invalidators are where the state of the player character changes is equivalent to the game’s context).

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Takaichi et al. (US Patent no. 9986001) teaches information processing apparatus.
Nomura (US Patent Application Publication no. 2009/0305758) teaches game apparatus and program.
Ishii et al. (US Patent Application Publication no. 2008/0102950) teaches video game processing apparatus, a method and a computer program product for processing a video game.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIMS S PHILIPPE whose telephone number is (571)272-7336. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey F Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 




/GIMS S PHILIPPE/Primary Examiner, Art Unit 2424